After stating the case:  We do not well see how there could be any doubt or uncertainty as to the authority of the city of Salisbury to issue the bonds, the validity of which is now questioned by the plaintiff. It sufficiently appears by the journals of the House of Representatives and the Senate that the bill, as it was first introduced, became the act as finally ratified, enrolled and transmitted to the office of the Secretary of State, all of which will appear from the numbers of the bill as it passed its several readings. There was nothing in the journal to show that it was ever amended in any way. The judge below has found as a fact, and it is not controverted, so far as it appears in the case and the briefs of counsel, that the only bill introduced in the Legislature pertaining to the issuing of bonds by the city of Salisbury during the session *Page 456 
of 1907 was a bill to be entitled "An act to allow the city of Salisbury to issue bonds," it being the same title as found in the bill which was ratified and sent to the office of the Secretary of State from the House and Senate, in both of which branches of the Legislature the numbers of the bill correspond in every respect. It is evident that the clerk of the House entered in his journal the title of the bill as it (472)  appeared on the back of the bill, and not the title as it appeared on the face of the bill. The two titles, as they appear in the case, are not substantially different, so as to disprove the identity of the bill when it passed its several readings in both houses. It is perfectly clear, from what appears in the facts as stated by his Honor, that the same bill which was introduced in the House and passed its several readings in that body, in perfect accordance with the requirements of the Constitution, is the one which also passed the Senate in the same way and was finally ratified, as prescribed by law, and transmitted to the Secretary of State. This is easily demonstrated by a bare statement of the facts, and no argument or discussion by us is required to establish the fact that the members of both houses understood distinctly and clearly the provisions of the bill as thus passed and ratified. It would be a perversion of law and justice if we should permit an erroneous statement of the true title of the bill, which is to be found on its back, to control the title as found on the face of the bill, and the provisions of the bill itself, so as to nullify what was done by the Legislature. In the case of Improvement Co. v. Comrs.,146 N.C. 353, it being a case very much in point, the name, "Robeson County," in the title of the act, was changed to "Washington County" on one of its readings in the House. In that case we held: "It is apparent that the words `Washington County' were intended for `Robeson County' and is a mere clerical error. The number of the bill in its passage through the House, and the fact that the same bill, bearing House number 1483, passed the Senate under its proper title and was duly enrolled under said title and its proper House and Senate numbers, clearly prove the words `Washington County' were intended for `Robeson County.'" We now affirm that decision, and it applies directly and conclusively to the facts of this case. When the bill was passed on its several readings in each of the houses, it should have been read, and we must presume that it was read, according to the title and provisions of the bill itself as they appear on its face, and not according to the title appearing on the back of the bill. Any one having legislative experience must know that, under the facts and circumstances of this case, no member of either house, who are generally presumed to be men of a high order of intelligence, could have misunderstood what he was doing when he voted in favor of the passage of the bill, and this would seem to be the crucial test by which to determine whether the bill was passed *Page 457 
intelligently and in accordance with the requirements of the Constitution and with the due observance of legislative procedure.
We have no doubt as to the second point made in the case. The bill authorized the city of Salisbury to issue bonds to an           (473) amount not exceeding $300,000, the issue in the first year not to exceed $100,000 and in any subsequent year not to exceed $50,000, until the entire amount of bonds, as designated in the bill or act of the Legislature and authorized by the latter, had been exhausted. It was a very wise provision, in the first place, to make, because it is manifest the city authorities did not, at the time the bill was introduced and the act was passed, know the exact amount that would be required for the purposes stated in the bill, and therefore it was so worded that they could issue the required amount within the limit prescribed by the bill or act. It would have been folly to have designated the particular amount, when it might have turned out by actual experience thereafter that such an amount was not required. The substantial effect of the act is to authorize the said authorities to issue $300,000 in bonds, if so much was required for the purposes set forth in the bill; and if it turned out that not so much would be required, then for such an amount as would be actually required for the uses and purposes of the city prescribed in the act.
Nor do we think it could be successfully contended that a special election was intended to be required for each issue of the bonds. It is manifest, from the very terms of the act, that the Legislature intended only one election, and conferred upon the city the authority to issue bonds for its uses and purposes, as designated in the act, but within the limit of $300,000. What good would be accomplished by having three or four special elections, when it was within the power of the Legislature to authorize the issue of the bonds by one election, to the extent of $300,000; if so much was required for the use of the city? If it had been intended that there should be as many elections as there were issues of bonds, the Legislature should certainly have expressed such an intention in clearer language than is to be found in this bill. It was for the very purpose of saving cost and expense to the city that the act was worded as it is. There are authorities sustaining our construction of the act, but it is so palpable that no other construction is permissible that we refrain from citing them. The mere fact that the bonds were to be issued for different purposes cannot affect or change the meaning of the act as we have declared it to be. There is no question made as to the regularity or validity of the election, except that the ordinance calling an election and the notice of the election are not specific. Without discussing this objection, we need only say that it is untenable, as it appears in both papers that the time of the election is clearly stated, and a sufficient opportunity to register and vote was given to all of the qualified *Page 458 
(474)  voters of the city, and that the requirements of the act were substantially if not fully complied with by the city authorities. The amount to be issued in each year was not necessary to be stated in the call for or the notice of the election, as that was to be determined according to the very terms of the act, by the board of aldermen, and it would have been well nigh impossible to have ascertained what amount would have been needed in each year until after the election had been held. As to the date of the maturity of the bonds, it was not necessary that this should be stated in the call or notice, because the act also refers that matter to the determination of the board of aldermen. But it would seem that all these matters were specifically stated in the call for and notice of election, and that every voter understood full well the proposition for which he was casting his vote.
We have examined this case very carefully, the record and briefs of counsel, and the authorities bearing upon the questions at issue, and have concluded that there is no error in the judgment of the court below, over which Judge B. F. Long presided.
Affirmed.
Cited: Jones v. New Bern, 152 N.C. 66; Gastonia v. Bank, 167 N.C. 511;Hill v. Skinner, 169 N.C. 410.